Citation Nr: 0001251	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-05 042	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from June 1955 to 
June 1959.  

Previously, this case was before the Board of Veterans 
Appeals (Board) in March 1998.  At that time, a claim for a 
higher rating for service-connected hearing loss was denied.  
An application to reopen a previously denied claim of service 
connection for psychiatric disability was reopened.  The 
service connection claim and claim for a total rating based 
on individual unemployability were remanded to the RO for 
additional development.

(Consideration of the total rating claim is again deferred 
pending completion of the actions sought in the REMAND that 
follows the decision below.)


FINDING OF FACT

The veteran has a schizoid personality disorder that has been 
made worse by his service-connected defective hearing.  


CONCLUSION OF LAW

Aggravation of a schizoid personality disorder was 
proximately due to, or the result of, the veteran's 
service-connected defective hearing.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board has found that the veteran 
has presented a claim which is plausible.  In December 1984, 
a private physician who had treated the veteran for 
approximately two months diagnosed depression and paranoia, 
and stated that these disorders were the result of the 
veteran's deafness.  Furthermore, in a December 1995 letter, 
a private physician opined that the veteran had anxiety and 
depression brought on because of his service-connected 
hearing loss.  Additionally, in the report of a November 1998 
VA mental disorders examination, the examiner expressed his 
opinion that "[i]t is at least as likely as not that the 
veteran's Schizoid Personality Disorder was made worse by the 
veteran's service-connected bilateral hearing loss" and that 
"[t]he veteran's Schizoid Personality Disorder appears to 
have been mildly worsened by his bilateral hearing loss."  A 
reasonable inference from a reading of these medical records 
is that the physicians felt that the veteran has a 
psychiatric condition that is, at least in part, attributable 
to his service-connected defective hearing.  Given the 
provisions of 38 C.F.R. § 3.310 (1999), which allow for a 
grant of service connection on a secondary basis, the Board 
concludes that the veteran's claim of service connection for 
a psychiatric disorder is well grounded.  See Caluza v. 
Brown, 7 Vet.App. 498 (1995).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Additionally, service connection may 
be granted for a disability which is proximately due to, or 
the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Moreover, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court") has held that

the term 'disability' as used in 
[38 U.S.C.] § 1110 refers to impairment 
of earning capacity, and that such 
definition mandates that any additional 
impairment of earning capacity resulting 
from an already service-connected 
condition, regardless of whether or not 
the additional impairment is itself a 
separate disease or injury caused by the 
service-connected condition, shall be 
compensated . . . Thus, pursuant to 
[38 U.S.C.] § 1110 and [38 C.F.R.] 
§ 3.310(a), when aggravation of a 
veteran's nonservice-connected condition 
is proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation.  

Allen v. Brown, 7 Vet.App. 439, 448 (1995).  Therefore, in 
the present case, pursuant to the Court's holding in Allen, 
an award of compensation may be made for a worsening of 
nonservice-connected psychiatric disability.  See Allen, 
at 448.  

The veteran has asserted that he has developed a psychiatric 
disorder as a result of his service-connected defective 
hearing.  The service medical records are negative for 
complaints of, treatment for, or findings of a psychiatric 
disorder.  In April 1959, the Physical Evaluation Board found 
the veteran to be unfit for duty by reason of bilateral 
partial deafness due to degeneration of the acoustic nerve 
(cause unknown), which was determined to be the proximate 
result of the performance of active duty.  The Physical 
Evaluation Board also concluded that the veteran's defective 
hearing "may be of a permanent nature."  A June 1959 
notation in the service medical records indicates that, on 
that date, the veteran was discharged "by reason of physical 
disability" and that a physical examination at the time of 
separation was not done.  

Although the service medical records are negative for 
complaints of, treatment for, or findings of a psychiatric 
disorder, the post-service medical reports reflect various 
psychiatric diagnoses following the veteran's discharge from 
active military duty in June 1959.  The first post-service 
medical evidence of a psychiatric condition is dated in March 
1968, when a private physician determined that the veteran 
had no mental disorder but "may" have had some personality 
disturbance.  At a mental status evaluation several days 
later, a physician concluded that the veteran did not 
"appear to display any psychotic symptomatology" and that 
his "difficulty stem[med] from a personality disturbance."  
At the discharge examination from this hospitalization in 
June 1968, the veteran was found not to be mentally ill.  The 
examining physician diagnosed a personality pattern 
disturbance and a schizoid personality.  Two-and-a-half weeks 
later, the veteran underwent psychological testing which 
showed "a number of features," the predominant one of which 
included "some schizoid personality features along with some 
neurotic features such as . . . preoccupation with his health 
and feelings of inferiority."  

According to a report of an August 1969 speech 
pathology-audiology evaluation, the veteran was found to be 
"extremely nervous if not neurotic" and expressed a desire 
to see a psychiatrist.  The person conducting the speech 
pathology-audiology examination noted that "[t]here may be 
some psychological factors of . . . [the veteran's] hearing 
loss since he . . . [was] inconsistent in his responses."  

The veteran was hospitalized for approximately three weeks 
from April to May 1970, during which time he reported, in 
pertinent part, that his hearing disability caused him to 
become nervous, upset, and unable to concentrate.  
Psychological tests demonstrated a depressive reaction in a 
schizoid personality.  The veteran was discharged with 
diagnoses of schizophrenia, paranoid type, as well as marked 
bilateral sensory perceptive deafness.  However, the 
examining physician did not provide a medical opinion 
regarding any relationship between the veteran's hearing loss 
and his paranoid schizophrenia.  

From October 1970 to September 1971, the veteran was 
hospitalized, in part, for oral surgery.  Various 
disabilities, including schizophrenia, paranoid type, as well 
as marked bilateral sensory perceptive deafness, were listed 
on the hospital summary report.  Several weeks after the 
veteran's hospital admission in October 1970, he was afforded 
a VA examination at which time he complained of defective 
hearing and "[n]ervousness caused by [his] 
service[-]connected disability."  This examination, however, 
was simply an audiological evaluation and did not include a 
discussion of the veteran's psychiatric condition or the 
etiology of any psychiatric disorder that he may have had at 
that time.  

At a private psychiatric evaluation completed in September 
1974, the veteran attributed "all of his nervousness, both 
present and . . . past, to his hearing disability."  This 
examination included the diagnosis of a schizophrenic 
reaction, latent type.  An August 1975 private psychiatric 
examination indicated the presence of borderline 
schizophrenia.  At the VA psychiatric evaluation conducted in 
October 1975, the veteran claimed that "all [of] his 
problems . . . [arose] from his hearing loss," and that this 
audiological disability made "him nervous, . . . disturbed, 
angry[,] and at times despondent."  The examiner diagnosed 
schizophrenic reaction, paranoid type, in partial remission.  
At private examinations conducted in March 1977 and August 
1979, the veteran again reported that he had a nervous 
condition which was related to his hearing disability.  These 
examiners, however, simply diagnosed latent schizophrenia but 
did not attribute the veteran's schizophrenia to his hearing 
loss.  

In December 1984, the veteran reported that he was concerned 
that his deafness was interfering with his ability to obtain 
gainful employment.  A private physician who had treated the 
veteran for approximately two months diagnosed depression and 
paranoia and stated that these disorders were the result of 
the veteran's deafness.  Private mental status evaluations 
dated in November 1994 reflected the presence of anxiety.  
(In a May 1998 letter, the outpatient clinician at this 
private facility explained that, during the November 1994 
treatment sessions, the veteran stated that he had had this 
problem with anxiety for many years and that, in his (the 
veteran's) opinion, the anxiety was caused by his hearing 
loss.)  

In January 1995, the veteran's private physician interviewed 
the veteran and assessed social phobia.  In December 1995, 
this physician noted that he had treated the veteran for 
anxiety and depressive disorders as well as social phobia.  
Additionally, this physician noted that the veteran's 
anxiety, depression, and social phobia were caused by his 
hearing loss.  (In a May 1998 letter, this physician stated 
that he had treated the veteran in 1995 for anxiety and a 
depressive disorder and that these disorders were brought on 
due to his hearing loss.  Additionally, the physician noted 
that the veteran had a social phobia when in public places 
which was "due to this condition.")  

At a VA mental disorders examination conducted in March 1996, 
the examiner, who had reviewed the veteran's claims folder 
and interviewed the veteran, provided a diagnosis of 
schizophrenia, paranoid type, by history.  Furthermore, this 
examiner expressed his opinion that "[a] hearing loss would 
not be considered to be a simple and direct cause of 
schizophrenia."  The examiner noted that, although the 
veteran had been treated and evaluated by a number of 
physicians since his discharge from service, only one of them 
(the veteran's private physician) had expressed an opinion in 
writing that the veteran had a nervous disorder (e.g., 
anxiety, depression, and social phobia) which was caused by 
his hearing loss.  

In November 1998, the veteran underwent a VA mental disorders 
examination by the same examiner who had conducted the 
evaluation in March 1996.  According to the report of the 
November 1998 examination, the examiner again reviewed the 
veteran's claims file and interviewed the veteran.  
Thereafter, the examiner concluded that, despite the number 
of various psychiatric diagnoses that the veteran has 
received since his discharge from active military duty 
(including a schizoid personality disorder, paranoid 
schizophrenia, latent schizophrenia, borderline 
schizophrenia, an anxiety disorder, and a depressive 
disorder), the most appropriate diagnosis appeared to be a 
schizoid personality disorder characterized by a lack of 
enjoyment of close social relationships, no close friends or 
confidants, preference of solitary activities such as reading 
and shopping, and emotional detachments.  Additionally, the 
examiner noted that, while the veteran had reported periodic 
anxious feelings, unhappiness, and depressed moods, these 
problems appeared to be related to his personality disorder 
rather than chronic anxiety or depressive disorders.  
Consequently, the examiner provided no Axis I diagnosis but 
made an Axis II diagnosis of schizoid personality disorder.  

The VA examiner noted that the exact etiology of schizoid 
personality disorder is unknown but "probably involves 
environment, learning, and genetic factors."  The examiner 
explained that this disorder begins by adolescence or early 
adulthood.  The examiner also expressed an opinion that 
"[i]t is at least as likely as not that the veteran's 
Schizoid Personality Disorder was made worse by the veteran's 
service connected bilateral hearing loss" and that the 
veteran's schizoid personality disorder "appears to have 
been mildly worsened by his bilateral hearing loss."  

As noted at the November 1998 VA mental disorders 
examination, the veteran has received various psychiatric 
diagnoses since his discharge from active military duty in 
June 1959.  These post-service psychiatric diagnoses include 
a personality pattern disturbance, a schizoid personality 
disorder, schizophrenia (paranoid type), a schizophrenic 
reaction (latent type), borderline schizophrenia, depression, 
paranoia, anxiety, and social phobia.  Significantly, in 
reviewing the veteran's claims folder and in interviewing him 
in November 1998, the examiner concluded that, despite these 
various psychiatric diagnoses, the most appropriate diagnosis 
was a schizoid personality disorder.  According to this 
examiner, the veteran's complaints of periodic anxious 
feelings, unhappiness, and depressed moods, appeared to be 
related to his personality disorder rather than chronic 
anxiety or depressive disorders.  Given the thorough 
evaluation conducted in November 1998, which appears, unlike 
so many other examination reports of record, to have taken 
into account the veteran's entire history and symptomatology 
as noted in the claims file, the Board gives greater weight 
to the diagnosis provided, and finds that the veteran 
experiences only a schizoid personality disorder.  Such a 
conclusion is also supported by other opinions of record that 
refer only to a schizoid personality disorder, and by the 
March 1996 examination that resulted in a diagnosis of 
schizophrenia by history only.  Consequently, the Board finds 
that the greater weight of the evidence favors a conclusion 
that the veteran experiences only a schizoid personality 
disorder.  

The remaining question is whether the diagnosed personality 
disorder should be service connected.  As suggested by the 
evidence outlined above, there is no indication that such a 
problem began in service or was aggravated by the veteran's 
period of military service.  However, pertinent post-service 
medical records appear to indicate that the veteran's 
service-connected defective hearing has caused his schizoid 
personality disorder to worsen.  Although the examiner who 
prepared the December 1995 and May 1998 opinions indicates 
that there was a direct causal relationship between defective 
hearing and psychiatric disability, the March 1996 VA 
examiner concluded that there was no direct causal 
relationship.  For the same reasons that the Board found that 
the veteran has only a personality disorder, it concludes 
that no direct causal relationship between hearing loss and 
the personality disorder exists.  The March 1996 and November 
1998 VA examinations were more thorough in the review of the 
evidence and in the analytical approaches taken.  Each 
provides greater explanation for the opinions given than was 
provided in the December 1995 and May 1998 opinions.  Indeed, 
the November 1998 examiner provided a specific explanation of 
the etiology of the diagnosed personality disorder, and 
hearing loss was not among the possible etiologies.  This is 
more than was provided by other examiners and, as noted 
above, was arrived at after more thoughtful consideration of 
the record.  Consequently, the Board gives greater weight to 
this conclusion and finds that hearing loss did not directly 
cause a schizoid personality disorder.  

Although the VA examiner found no direct causal relationship, 
it was specifically noted that the veteran's hearing loss 
has, to some extent, adversely affected his schizoid 
personality disorder.  Specifically, this examiner expressed 
his opinion that "[i]t is at least as likely as not that the 
veteran's Schizoid Personality Disorder was made worse by the 
veteran's service connected bilateral hearing loss" and that 
the veteran's Schizoid Personality Disorder "appears to have 
been mildly worsened by his bilateral hearing loss."  Based 
on such an opinion, the Board concludes that the veteran's 
currently diagnosed schizoid personality disorder was made 
worse by his service-connected hearing loss.  

The Board acknowledges that regulations provide that 
congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  Significantly, 
however, the VA General Counsel has rendered an opinion which 
indicates that a distinction is to be made between 
congenital/developmental defects and congenital/developmental 
diseases.  VAOPGCPREC 82-90 (July 18, 1990); see also Monroe 
v. Brown, 4 Vet. App. 513 (1993).  The latter may be service 
connected, primarily because they are subject to improvement 
or deterioration.  Id.  While the General Counsel does not 
specifically address personality disorders, the Board finds 
it significant that a personality disorder such as the 
veteran's has also been found to have factors in its etiology 
similar to congenital/developmental diseases.  As noted in 
November 1998, the etiology is unknown, but it probably 
involves environmental, learning, and congenital factors.  
Additionally, the VA examiner clearly indicated that the 
schizoid personality disorder experienced by the veteran was 
subject to a worsening or deterioration.  Consequently, the 
Board concludes that the veteran's personality disorder is 
akin to congenital disease, at least for the purpose of 
deciding whether it may be service connected on the basis of 
aggravation by already service-connected disability.  Even 
the language of Allen, supra, strongly suggests that 
aggravation of a non-service-connected condition by service-
connected disability warrants a grant of service connection 
and the award of compensation for the specific increase in 
impairment.

Because the medical evidence of record shows that aggravation 
of the veteran's schizoid personality disorder is proximately 
due to, or the result of, his service-connected defective 
hearing, service connection is warranted, along with an award 
of compensation for the degree of disability over and above 
the degree of disability which existed prior to the 
aggravation.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.310(a), 
VAOPGCPREC 82-90 (July 18, 1990), and Allen v. Brown, 
7 Vet.App. 439, 448 (1995).  


ORDER

Service connection for a schizoid personality disorder is 
granted.  


REMAND

As the Board noted in its March 1998 remand, the veteran has 
asserted, throughout the current appeal, that both his 
bilateral hearing loss and his psychiatric symptoms have 
rendered him unable to obtain and to maintain gainful 
employment.  Now that service connection has been granted for 
a schizoid personality disorder, consideration must be given 
to the degree of additional impairment caused by the 
aggravation of the schizoid personality disorder by the 
veteran's service-connected hearing loss.  Allen, supra.  
Since this will impact the analysis of the total rating 
claim, and because the initial assignment of a rating for 
additional disability is within the province of the RO, the 
Board will remand the total rating claim for this additional 
development by the RO.

This issue is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with respect to his claim of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  
Specifically, he should be asked about 
records of any recent treatment for his 
service-connected bilateral defective 
hearing or schizoid personality disorder.  
The RO should assist the veteran in 
accordance with 38 C.F.R. § 3.159 (1999).  

2.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
a total rating based on individual 
unemployability due to service-connected 
disability.  In adjudicating this total 
rating claim, the RO should consider all 
the evidence of record and all 
potentially applicable rating criteria.  
Specific ratings should be assigned for 
hearing loss and schizoid personality 
disorder.  (Any additional evidentiary 
development deemed necessary to 
adjudicating this issue should be 
undertaken.)

3.  If the benefit sought is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case which includes a discussion 
of any additional pertinent law, 
regulations, and diagnostic rating codes.  
The veteran and his representative should 
be given an opportunity to respond.  

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to comply with governing adjudicative 
procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



